

114 S2175 IS: Department of Veterans Affairs Provider Equity Act
U.S. Senate
2015-10-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 2175IN THE SENATE OF THE UNITED STATESOctober 8, 2015Mr. Tester introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to clarify the role of podiatrists in the Department of
			 Veterans Affairs, and for other purposes.
	
 1.Short titleThis Act may be cited as the Department of Veterans Affairs Provider Equity Act. 2.Role of podiatrists in Department of Veterans Affairs (a)Inclusion as physician (1)In generalSubchapter I of chapter 74 of title 38, United States Code, is amended by adding at the end the following new section:
					
 7413.Treatment of podiatristsFor purposes of this chapter, the term physician includes a podiatrist.. (2)Clerical amendmentThe table of sections at the beginning of chapter 74 of such title is amended by inserting after the item relating to section 7412 the following new item:
					7413. Treatment of podiatrists..
 (3)Conforming amendmentSection 7401(1) of such title is amended by striking Physicians, dentists, podiatrists, and inserting Physicians, dentists,. (b)QualificationsSection 7402(b) of such title is amended—
 (1)in paragraph (1)— (A)in subparagraph (A), by striking or of doctor of osteopathy and inserting , doctor of osteopathy, or doctor of podiatric medicine; and
 (B)in subparagraph (C), by inserting podiatry, after surgery,; (2)by striking paragraph (5); and
 (3)by redesignating paragraphs (6) through (14) as paragraphs (5) through (13), respectively. (c)Period of appointmentSection 7403(a)(2) of such title is amended—
 (1)by striking subparagraph (C); and (2)by redesignating subparagraphs (D) through (H) as subparagraphs (C) through (G), respectively.
				(d)Modification of pay grade
 (1)GradeThe list in section 7404(b) of such title is amended by striking PODIATRIST, CHIROPRACTOR, and inserting CHIROPRACTOR. (2)ApplicationThe amendment made by paragraph (1) shall apply with respect to any pay period of the Department of Veterans Affairs beginning on or after the date that is 30 days after the date of the enactment of this Act.
 (e)Contracts for scarce servicesSection 7409(a) of such title is amended by striking podiatrists,. (f)Personnel administrationSection 7421(b) of such title is amended—
 (1)by striking paragraph (3); and (2)by redesignating paragraphs (4) through (8) as paragraphs (3) through (7), respectively.
 (g)Medical directorsSection 7306(a)(4) of such title is amended— (1)by striking either; and
 (2)by inserting , a qualified doctor of podiatric medicine, after doctor of medicine. (h)ApplicationThe amendments made by this section shall apply with respect to podiatrists who are employed by the Department of Veterans Affairs as of the date of the enactment of this Act or who are appointed on or after such date.